Citation Nr: 1742805	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residual of right wrist injury (also claimed as a right hand and arm condition).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the Veteran's previously denied claim of entitlement to service connection for a right wrist disability (also claimed as a right hand and arm condition), and granted service connection for residuals of a right wrist injury, and awarded a 10 percent evaluation for this disability, effective from August 3, 2009.  

In August 2012 the Veteran failed to appear for his Board hearing.  

A Supplemental Statement of the Case (SSOC) was issued in May 2015, and subsequently additional evidence was associated with the record.  Although a new SSOC has not been issued following receipt of these records, the records are cumulative, duplicative or not pertinent to the Veteran's claim of entitlement to a higher rating for his right wrist disability.  Thus, a waiver of initial RO consideration is not needed.  See 38 C.F.R. §§ 19.37, 20.1304.

The record also indicates that the Veteran may not be gainfully employed due to his right wrist disability.  See, e.g., April 2011 statement and February 2015 VA examination.  Thus, the issue of TDIU is currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

In January 2015, the Board remanded the issue of entitlement to an initial rating higher than 10 percent for a right wrist disability.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  
FINDING OF FACT

The residual of the Veteran's right wrist injury are manifested by pain and limitation of motion without ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residual of right wrist injury are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for a right wrist disability.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See, e.g., August 2009 correspondence for the underlying claim of service connection.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  On VA examination in February 2015 the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) due to his bipolar disorder and low back injury.  VA need only obtain relevant SSA records, which, under 38 U.S.C. A. § 5103A, are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  When a SSA decision pertains to a completely unrelated medical condition, and a veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which a veteran seeks benefits, relevance is not established.  Id.   Thus, in the instant case, VA's duty to assist does not extend to obtaining SSA records as the file shows that they are not related to the issue being decided herein.  

Additionally, the Veteran was afforded VA examinations in July 2010 and February 2015.  During the course of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Veteran is in receipt of an initial 10 percent rating for his service-connected right wrist disability for the entire appeal period.  The 10 percent evaluation is the maximum rating assignable for limitation of motion of the right wrist.  Thus, Correia is inapplicable in the instant case. 

Further, the February 2015 VA examination was performed by a physician's assistant, and consideration has been given to the Veteran's March 2015 statement that he wanted to be examined by a medical doctor and not a nurse practitioner.  However, on review, the Board finds that the examination is fully adequate as it was provided by a medical professional who is qualified through education, training, or experience to offer medical diagnosis, statements, and opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board may assume a VA medical examiner is competent.  Hilkert v. West, 12 Vet.App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

Thus, these examinations, along with the other medical and lay evidence of record, are fully adequate for the purposes of evaluating the Veteran's service-connected right wrist disability.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 . Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's right wrist disability is rated by analogy under Diagnostic Code 5215 pertaining to limitation of motion of the wrist.  A maximum 10 percent rating is provided for limited palmar flexion and limited dorsiflexion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran is already in receipt of a 10 percent rating for limitation of motion of the right wrist and a higher initial evaluation is therefore not possible under Diagnostic Code 5215.  

Higher ratings are possible under Diagnostic Code 5214 for ankylosis of the wrist, but the record clearly shows that the Veteran's right wrist is not ankylosed.  VA examinations dated in July 2010 and February 2015 show specific findings of no ankylosis in the right wrist.  Similarly, no VA examiner or health care provider has identified ankylosis of the right wrist.  Although the VA examinations and VA treatment records show that the Veteran had limitation of motion due to pain, this loss of motion is already contemplated by the 10 percent rating assigned under Diagnostic Code 5215.  Additionally, as the Veteran is already in receipt of the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Thus, the assignment of an increased rating for the service-connected right wrist disability based on ankylosis under Diagnostic Code 5214 is not appropriate.

The Board also has considered the Veteran's statements that describe his right wrist pain.  See, e.g., February 2011 VA treatment record.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a higher rating for his right wrist disability, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 10 percent.  

While the Veteran acknowledged that his right wrist was not clinically ankylosed, he contended that his right wrist should be considered ankylosed due to his constant use of a splint. See, e.g., March 2012 statement from representative. Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure. Cullen v. Shinseki, 24 Vet. App. 74 (2010). The competent evidence of record contains either specific findings or reflects that there was no ankylosis as he retained motion in his right wrist. While the Board sympathizes with the Veteran's need to use an exterior appliance on his right wrist, as the medical findings show that the right wrist was not ankylosed there simply is no basis to consider rating the right wrist under Diagnostic Code 5214 for ankylosis of the wrist.  

Increased evaluations under other potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's residual of a right wrist injury is rated by analogy under Diagnostic Code 5215.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  As discussed above, the findings show that the Veteran's right wrist disorder is a musculoskeletal disability manifested by painful motion and thus has been appropriately rated under Diagnostic Code 5215.  The Veteran is in receipt of a separate rating for neurological impairment associated with his right wrist disability as the AOJ in a rating decision in March 2015 granted a separate 10 percent rating for impairment of the ulnar nerve, noting that it was a full grant of the benefit sought.  The Veteran did not disagree with the rating nor the effective date assigned and thus this issue is not before the Board.  Based on the medical and lay evidence of record, the Board has considered whether there is any other schedular basis for granting a higher or additional rating, but has found none.  

Thus for the reasons explained above the preponderance of the evidence is against an initial rating higher than 10 percent for residual of a right wrist injury.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating higher than 10 percent for the service-connected residuals of a right wrist injury is denied.  


REMAND

As for the issue of entitlement to TDIU, in April 2011 the Veteran stated that he could not be gainfully employed in the trucking business due to his right wrist disability.  On VA examination in February 2015 the examiner opined that the Veteran's right wrist disability impacted his ability to perform any type of occupational task, as he did not seem to be functionally able to perform repetitive active range of motion while doing manual labor.  The examiner noted that the Veteran worked part time at a local retail store unloading trucks.  

Thus, as the record reflects that the Veteran may not be able to secure or follow a substantially gainful occupation as a result of his right wrist disability, the issue of entitlement to a TDIU must be remanded for further development.  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a Veterans Claims Assistance Act notice letter to the Veteran notifying him of any information, or lay or medical evidence, not previously provided that is necessary to substantiate the TDIU claim on appeal.  This VCAA letter should include both (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The AOJ should request that the Veteran fill out these forms and submit them to the AOJ, to determine his employment history and whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

2.  Afterwards, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or VA medical opinion, as is deemed necessary.  If the TDIU benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.
   
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for any scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


